     Case: 1:19-cv-00151-MPM-RP Doc #: 256 Filed: 01/27/21 1 of 1 PageID #: 1922




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JOHN DOE                                                                                 PLAINTIFF

v.                                                                         No. 1:19CV151-MPM-RP

JOB REYES RIVERA, ET AL.                                                              DEFENDANTS


                                        FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the defendant’s motion [167]

for summary judgment is GRANTED, and judgment is entered for defendant Detective Brett Watson

in all respects. In light of this ruling, the motions currently pending in this case are DISMISSED as

moot. This case is CLOSED.

       SO ORDERED, this, the 27th day of January, 2021.



                                               /s/ MICHAEL P. MILLS
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
